DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration, the Restriction dated 11/27/2020 is withdrawn.  All claims are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 12-13, it is believed that the claimed features “outboard with respect to the first lateral backplate side and is positioned laterally inboard with respect to the first lateral side; and” should be -- outboard with respect to the first 
In claim 10, “may be” is considered to be indefinite.
In claim 16, it is believed that “the first and second biasing tips exert a biasing force on the first and second brake pad assemblies, respectively, that rotates the lower backplate side of the first backplate and the lower backplate side of the second backplate away from each other.” should be -- the first and second biasing tips exert a biasing force on the first and second brake pad assemblies, respectively, that rotates the upper backplate side of the first backplate and the upper backplate side of the second backplate away from each other. --
In claim 20, lines 2-3, it is believed that “respect to the first lateral backplate side and is positioned laterally inboard with respect to the first lateral side.” should be -- respect to the first lateral side and is positioned laterally inboard with respect to the first lateral backplate side --.
Due to the above mentioned indefiniteness, claims 10-17 and 20 are being treated as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP 2009-127715).
Re: claim 1, Hiroshi shows a brake assembly, as in the present invention, comprising:
a first brake pad assembly 60 that includes:
a friction material 64 having a first lateral side, a second lateral side that is disposed opposite the first lateral side, an upper side that extends from the first lateral side toward the second lateral side, and a back side that extends between the first lateral side and the second lateral side; and
a first backplate 62 having a first lateral backplate side, a second lateral backplate side disposed opposite the first lateral backplate side, a first backplate face that engages the back side of the friction material and extends from the first lateral backplate side to the second lateral backplate side, and a first hole 66a that extends from the first backplate face and is positioned along a lateral axis between the first lateral side and the first lateral backplate side and is positioned along a longitudinal axis below the upper side of the friction material, wherein the longitudinal axis is disposed perpendicular to the lateral axis; and
a retraction spring 70 that is partially received in the first hole.
Re: claim 2, Hiroshi shows the first backplate has an upper backplate side and a lower backplate side that is disposed opposite the upper backplate side, wherein the first hole 66a is disposed closer to the lower backplate side than the upper backplate side.

Re: claim 4, Hiroshi shows the first hole 66a is disposed closer to the lower side of the friction material than to the upper side of the friction material,
Re: claim 5, Hiroshi shows the first hole 66a is disposed closer to the first lateral side of the friction material than to the first lateral backplate side.
Re: claim 6, Hiroshi shows the retraction spring 70 has a coil 72, a first upper biasing arm 74a that extends from the coil, a first lower biasing arm 76a that extends at a first angle from an end of the first upper biasing arm, and a tip 77 that extends at a second angle from an end of the first lower biasing arm, wherein the tip is received in the first hole 66a.
Re: claim 8, Hiroshi shows the retraction spring 70 has a second upper biasing arm 74b that extends from the coil toward a second brake pad assembly 50, a second lower biasing arm 76b that extends at an angle from an end of the second upper biasing arm 74b, and a second tip 77 that extends at an angle from an end of the second lower biasing arm, wherein the second tip is received in a hole 56a in the second brake pad assembly.
Re: claim 9, Hiroshi shows the second brake pad assembly has a second friction material 54 disposed on a second backplate, wherein the first backplate of the first brake pad assembly and the second backplate of the second brake pad assembly each have a lower backplate side that contacts a brake carrier 40, wherein the coil biases the 
Re: claim 18, Hiroshi shows a method of assembling a brake assembly, as in the present invention, the method comprising;
providing a first brake pad assembly 60 and a second brake pad assembly 50 that each include;
a friction material 64, 54 having a first lateral side, a second lateral side that is disposed opposite the first lateral side, an upper side that extends from the first lateral side toward the second lateral side, a lower side that is disposed opposite the upper side and extends from the first lateral side toward the second lateral side, and a back side that extends between the first lateral side and the second lateral side; and
a backplate 62, 52 having a first lateral backplate side, a second lateral backplate side disposed opposite the first lateral backplate side, a first backplate face that engages the back side of the friction material and extends from the first lateral backplate side to the second lateral backplate side, and a hole 66a, 56a that extends from the first backplate face;
providing a retraction spring 70 that includes;
a coil 72 that extends around a central axis and intersects a plane that extends orthogonal to the central axis;
first and second biasing arms 74a, 74b that extend from the coil; 

a second tip 77 that extends along a second, central axis from an end of the second biasing arm, wherein the first central axis extends at a first oblique angle relative to the plane, and the second central axis extends at a second oblique angle relative to the plane; and
positioning the first tip in the hole in the backplate of the first brake pad assembly and positioning the second tip in the hole of the second brake pad assembly.
Re: claim 19, Hiroshi shows rotating the retraction spring with respect to the hole in the backplate of the first brake pad assembly and the hole of the second brake pad assembly to move the coil toward a center of the first brake pad assembly and a center of the second brake pad assembly.
Re: claim 20, Hiroshi shows the hole is positioned laterally outboard with respect to the first lateral side and is positioned laterally inboard with respect to the first lateral backplate side.
Claims 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisaya et al. (JP 2003-148525).
Re: claim 10, Hisaya shows a brake assembly, as in the present invention, comprising: 
a first brake pad assembly 6a that includes:
a friction material 11 haying a first lateral side, a second lateral side that is disposed opposite the first lateral side, an upper side that extends from the first lateral side toward the second lateral side, a lower side that is disposed opposite the upper 
a first backplate 7 having a first lateral backplate side, a second lateral backplate side disposed opposite the first lateral backplate side, a first backplate face that engages the back side of the friction material and extends from the first lateral backplate side to the second lateral backplate side, and a first hole 25 that extends from the first backplate face and is positioned laterally outboard with respect to the first lateral side and is positioned laterally inboard with respect to the first lateral backplate side; and
a retraction spring 18 may be partially received in the first hole.
Re: claim 15, Hisaya shows the retraction spring 18 has a coil 23 that extends around a center axis, a first biasing arm 20 that extends from the coil, and a first biasing tip 24 that extends from an end of the first biasing arm, wherein the first biasing arm is disposed substantially parallel to a center plane that is disposed perpendicular to the center axis and the first biasing tip is disposed at an oblique angle with respect to the first biasing arm and the center plane,
Re: claim 16, Hisaya shows the retraction spring 18 has a second biasing arm 20 that extends from the coil toward a second brake pad assembly 6b and a second biasing tip 24 that extends front an end of the second biasing arm and is disposed at art oblique angle with respect to the second biasing arm and the center plane;
the first biasing tip is received in the first hole of the first brake pad assembly;
the second biasing tip is received in a second hole 25 in a second backplate 7 of the second brake pad assembly;

the first and second biasing tips exert a biasing force on the first and second brake pad assemblies, respectively, that rotates the upper backplate side of the first backplate and the upper backplate side of the second backplate away from each other,
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2009-127715).
Re: claim 7, Hiroshi’s brake assembly, as rejected above, lacks the first lower biasing arm to be longer than the first upper biasing arm.  The claimed length is considered to be an engineering design choice in order to properly accommodate the shape of the brake pad.  It would have been obvious to one of ordinary skill in the art at the time of filing to have selected the proper lengths for the arms in the brake assembly of Hiroshi in order to properly accommodate the shape of the brake pad.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hisaya et al. (JP 2003-148525).

Re: claim 13, Hisaya shows the first backplate has an upper backplate side and a lower backplate side that is disposed opposite the upper backplate side, wherein the first hole 25 is disposed closer to the upper backplate side than the lower backplate side.
Re: claim 14, Hisaya shows a tab 13 extends front the upper backplate side in a direction that extends away from the lower backplate side, the tab is laterally positioned between the first lateral backplate side and the first lateral side and the first hole is positioned in the tab.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hisaya et al. (JP 2003-148525) in view of Hiroshi (JP 2009-127715).
Re: claim 17, Hisaya shows the retraction spring includes:
a first coil 23;
first and second biasing arms 20, 20 that extend from the first coil;
a first tip 24 that extends from an end of the first biasing arm and is received in the first hole 25; and
a second tip 24 that extends from an end of a second biasing arm 20 and is received in a second hole 25 that is provided in a second backplate 7 of a second brake pad assembly 6b; and 

a second coil 23;
third and fourth biasing arms 20, 20 that extend from the second coil; 
a third tip 24 that extends from an end of the third biasing arm and is received in a third hole 25 that is provided in the first backplate 7; and
a fourth tip 24 that extends from an end of a fourth biasing arm 20 and is received in a fourth hole 25 that is provided In a second backplate 7 of the second brake pad assembly.
Hisaya does not show the retraction spring contacting the second retraction spring.  Hiroshi is cited to teach the concept of the two retraction springs contacting each other wherein springs 70 and 70 are connected like a chain.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the brake assembly of Hisaya to comprise the two springs contacting each other such as taught by Hiroshi in order to reduce scattering and falling of the springs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brandl, Fricke, Evans and Tsuruta are cited for other brake assemblies with return springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657